Bigelow, C. J.
It was determined by this court in Blankinship v. Hadley, 11 Gray, 431, that the town of Marion was not legally divided into school districts by the vote passed in the year 1856. By the previous action of the town, at a meeting held April 2d 1855, the school districts then existing were abolished ; the authority of the town to do this is clearly implied by the provisions of the Sts. of 1850, c. 286, and 1852, c. 199. There is no ground for the position that the prohibition in the Sts. of 1849, c. 206, and 1851, c. 303, to redistrict a town oftener than once in ten years, operates as a restraint on the power of the town to abolish all districts. An authority to destroy or annul cannot be held to be impaired or affected by a restraint imposed only on a power to recreate or rearrange.
There was no illegality or irregularity in the vote of the town authorizing the purchase of the two district school-houses. It was competent for the town to raise money for that purpose, and to expend it in such manner as they might deem expedient and proper. Rev. Sts. c. 23, § 24. The provision in the St. of 1850, c. 286, § 1, authorizing towns to take possession of district school-houses, was intended to confer special authority to act in a particular way, but was not designed to restrict them from purchasing school-houses in any other legal manner.

Petition dismissed.